Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 11/02/2022 is acknowledged.
Claims 1, 7 have been amended.
Claims 6, 8-9 are cancelled.
The rejection of claims 1-9 under 35 U.S.C. 112(b) is withdrawn per claim amendments.
The rejection of claims 1-9 under 35 U.S.C. 103(a) is withdrawn per claim amendments and claim cancellations.
Claims 1-5, 7 are being considered on the merits.
Claim Objections
Claim 7 is objected to for Markush claim language. A proper claim language would be ‘selected from the group consisting of x, y, z and combinations thereof’. There are two occurrences of Markus claim language in claim 7. 

Claim Rejections - 35 USC § 112 (Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 at step (2) recites “mixing the second raw material obtained in step (1) with water to a concentration of 10-20 wt.%”. This limitation implies that the concentration of the second raw material is 10-20 wt.% and that the water content is 80-90 wt.%. However, the specification states that “water content in said powderizing in step (2) is 10-20 wt.%”. This statement is contradictory to the limitation of claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, step (1), recites “powder comprises more than 70% of a protein hydrolysate having a molecular weight less than 2000 Da”. A hydrolysate having a molecular weight less than 2000 Da is unclear. Usually the peptides in a hydrolysate have a molecular weight distribution, not the hydrolysate itself. 
In claim 1, step (3) is indefinite for “the rice residue solution”. There is lack of antecedent basis for this limitation in the claim. 
In claim 1, step (4), “the particle size of the protein material solution is approximately 100 mesh”. Particle size of a solution is ambiguous. 
In claim 1, step (5), there is lack of antecedent basis for the limitation “the partial protein hydrolysis”.
In claim 1, step (5), there is lack of antecedent basis for the limitation “the protein hydrolysate”.
In claim 1, step (9), “more than 70% of the protein hydrolysate having a molecular weight less than 2000 Da.” The limitation is unclear. Furthermore, claim 1 recites rice protein powder comprises more than 70% of a protein hydrolysate. Therefore, it is not clear whether the protein powder contains more than 70% protein, or the protein powder comprises a hydrolysate in which more than 70% of peptide components have a molecular weight less than 2000 Da.
Claim 2, recites “the water content in said powderizing in step (2) is 10-20%”. There is lack of antecedent basis in the claim. 
Due to multiple required amendments, Applicant is requested to provide a clean copy of the amended claims as well as a copy of claims showing the amendments. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gonzalez et al. (US 2016/0345611) discloses a rice protein hydrolysate and a method for producing the same. [0134]. However, the method is a different method than the presently claimed method. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791